                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

CURTIS STEWART,                            )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )       No. 4:16-CV-01240-AGF
                                           )
MICHAEL BOWERSOX,                          )
                                           )
              Respondent.                  )

                            MEMORANDUM AND ORDER

       This matter is before the Court on Missouri state prisoner Curtis Stewart’s

motion to dismiss appointed counsel (ECF No. 25) and appointed counsel’s motion to

withdraw (ECF No. 27). Petitioner asserts that appointed counsel has failed to assist

Petitioner or respond to his questions, despite Petitioner’s attempts to contact

appointed counsel. Appointed counsel contends in his motion to withdraw from

representation that counsel is not authorized under the provisions of the Criminal

Justice Act, 18 U.S.C. § 3006(A), to represent Mr. Stewart in state administrative or

court proceedings. Thus, he seeks to withdraw from representation while Petitioner’s

federal case is stayed.

       Accordingly, for good cause shown,

        IT IS HEREBY ORDERED that Petitioner’s motion to dismiss counsel is

GRANTED. ECF No. 25.

        IT IS FURTHER ORDERED that appointed counsel’s motion to withdraw
is GRANTED. ECF No. 27. After Petitioner has exhausted his state court remedies,

he may move for reappointment of counsel in federal court.



                                        AUDREY G. FLEISSIG
                                        UNITED STATES DISTRICT JUDGE

Dated this 8th day of July, 2019.




                                         2
